MEMORANDUM***
The district court did not err in denying White’s motion for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). Although the district court denied the motion because it determined that White had not shown good cause for relief, it also was correct in its observation that it lacked subject matter jurisdiction with respect to White’s underlying claims. Jerves v. United States, 966 F.2d 517, 519 (9th Cir.1992).
White contends that the district court committed reversible error because it raised the issue of subject matter jurisdiction sua sponte and without giving her an opportunity to be heard. However, “[w]hile a party is entitled to notice and an opportunity to respond when a court contemplates dismissing a claim on the merits, it is not so when the dismissal is for lack of subject matter jurisdiction.” Scholastic Entm’t, Inc. v. Fox Entm’t Group, Inc., 336 F.3d 982, 985 (9th Cir.2003) (citation omitted). In any event, White has had a full opportunity to brief the jurisdictional issue in connection with the present appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited by or to the courts of this circuit except as provided by Ninth Circuit Rule 36-3.